UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4004


UNITED STATES OF AMERICA,

                Plaintiff -Appellee,

          v.

AUGUST BYRON KREIS, III,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cr-00646-JFA-1)


Submitted:   June 26, 2012                    Decided:   July 6, 2012


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Dean A. Eichelberger, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            August Byron Kreis, III, pled guilty pursuant to a

plea agreement to one count of knowingly falsifying an Improved

Pension    Eligibility    Verification          Report,      in    violation   of    18

U.S.C. § 1001(a)(3) (2006), and was sentenced to time served and

two years’ supervised release.                 Kreis was also ordered to pay

$192,837 in restitution.           Kreis asserts that the district court

erred when it calculated the loss amount attributable to his

crime and, thus, he argues that the district court erroneously

calculated his restitution amount.              We affirm.

            Although     the       district       court’s         “[d]iscretion      in

ordering   restitution        is   circumscribed        by   the     procedural     and

substantive       protections         of        the        statute       authorizing

restitution[,]” United States v. Leftwich, 628 F.3d 665, 667

(4th Cir. 2010) (internal quotation marks and citation omitted),

where an identifiable victim has suffered pecuniary loss, the

district court must order restitution in the full amount of the

victim’s      loss,    regardless       of        the      defendant’s      economic

circumstances.        See 18 U.S.C.A. §§ 3663A, 3664(f)(1)(A) (West

2000 & Supp. 2011).           We review a district court’s restitution

order for abuse of discretion.             See United States v. Llamas, 599

F.3d 381, 387 (4th Cir. 2010).

            However,     we    review      “for    clear     error    the   district

court’s factual determination of the amount of loss attributable

                                           2
to [Kreis], mindful that the [district] court need only make a

reasonable estimate of the loss.”                   United States v. Cloud, 680

F.3d   396,    409    (4th    Cir.    2012)       (construing     United     States   v.

Miller, 316 F.3d 495, 503 (4th Cir. 2003), and USSG § 2B1.1 cmt.

n.3(C)), pet. for cert. filed, June 8, 2012.                        This deferential

standard of review requires reversal only if this court is “left

with the definite and firm conviction that a mistake has been

committed.”      United States v. Stevenson, 396 F.3d 538, 542 (4th

Cir. 2005) (quoting Anderson v. Bessemer City, 470 U.S. 564, 573

(1985)).         We        nonetheless       review       the     district       court’s

interpretation        of     the     term        “loss”   under     the    Sentencing

Guidelines under a de novo standard of review.                      See Miller, 316

F.3d at 498; United States v. Parsons, 109 F.3d 1002, 1004 (4th

Cir. 1997).

              We have reviewed the record and have considered the

parties’ arguments and conclude that the district court did not

err in calculating the amount of loss to attribute to Kreis and,

thus, did not err in calculating Kreis’s restitution amount.

Accordingly,     we    affirm      the      district      court’s    judgment.        We

dispense      with    oral     argument       because      the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED

                                             3